Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 1 of 80 Page ID
                                 #:6390




                            EXHIBIT 1
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 2 of 80 Page ID
                                 #:6391
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2



           UNITED STATES PATENT AND TRADEMARK OFFICE




            BEFORE THE PATENT TRIAL AND APPEAL BOARD




                                      SNAP INC.,
                                       Petitioner

                                          v.

                            VAPORSTREAM, INC.,
                                Patent Owner

                          U.S. Patent No. 9,306,886 B2
                            Issue Date: April 5, 2016

      Title: Electronic Message Recipient Handling System and Method with
          Separated Display of Message Content and Header Information


                  PETITION FOR INTER PARTES REVIEW
                     OF U.S. PATENT NO. 9,306,886 B2
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 3 of 80 Page ID
                                 #:6392

                                              Table of Contents

                                                                                                                   Page


I.     Mandatory Notices Under 37 C.F.R. § 42.8(A)(1) ........................................1
       A.       Real Party-In-Interest under 37 C.F.R. § 42.8(b)(1) ............................1
       B.       Related Matters under 37 C.F.R. § 42.8(b)(2) .....................................1
       C.       Lead and Back-Up Counsel under 37 C.F.R. § 42.8(b)(3) ..................2
       D.       Service Information ..............................................................................3
       E.       Power of Attorney ................................................................................3
II.    Fee Payment - 37 C.F.R. § 42.103 .................................................................3
III.   Requirements for Inter Partes Review under 37 C.F.R. §§ 42.104 and
       42.108 .............................................................................................................4
       A.       Grounds for Standing under 37 C.F.R. § 42.104(a) .............................4
       B.       Identification of Challenge under 37 C.F.R. § 42.104(b) and
                Statement of Precise Relief Requested ................................................4
       C.       Considerations Under 35 U.S.C. § 325(d) ...........................................4
IV.    Overview of The ’886 Patent..........................................................................5
       A.       Level of Ordinary Skill in the Art ........................................................5
       B.       Overview of the Specification ..............................................................6
       C.       The Challenged Claims ........................................................................9
V.     Claim Construction Under 37 C.F.R. § 42.104(B)(3) ....................................9
VI.    Claims 1, 4, 5, 9-11, and 13 Are Unpatentable ............................................10
       A.       Brief Summary and Date Qualification of the Prior Art ....................10
                          Prior Art for Ground 1 [Wren + Berger].................................. 10
                          (a)       Overview of Wren [Ex. 1003] ....................................... 10
                          (b)       Overview of Berger [Ex. 1004] ..................................... 13
                          Prior Art for Ground 2 [Wren + Berger + Hanna] ................... 16
                          (a)       Hanna [Ex. 1005] ...........................................................16
                          Prior Art for Ground 3 [Wren + Berger + Thorne] .................. 18
                          (a)       Overview of Thorne [Ex. 1006] .................................... 18

                                                           -i-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 4 of 80 Page ID
                                 #:6393

                                     Table of Contents
                                        (continued)
                                                                                                          Page


      B.   Ground 1: Obviousness Over Wren and Berger ................................20
                  Claim 1 .....................................................................................20
                  (a)      “A computer-implemented method of handling an
                           electronic message at a recipient user device in a
                           networked environment, the electronic message
                           including a message content and a header
                           information that corresponds to the message
                           content, the recipient user device having access to
                           electronic instructions, the method comprising:”
                           (Preamble)......................................................................20
                  (b)      “providing a plurality of reduced traceability
                           displays via the recipient user device using a
                           display generator that acts upon a display element
                           of the recipient user device to provide the plurality
                           of reduced traceability displays, the display
                           generator including the electronic instructions, the
                           plurality of reduced traceability displays including
                           a first display presenting a header information of
                           an electronic message received at the recipient user
                           device and a second display presenting a message
                           content of the electronic message, the message
                           content including a media component,” (Claim
                           1[a]) ................................................................................25
                  (c)      “the message content and the header information
                           having been related to each other using a
                           correlation previously assigned to each of the
                           message content and the header information;”
                           (Claim 1[b]) ...................................................................31
                  (d)      “receiving a selection by the recipient user via the
                           first display, the selection directed to a portion of a
                           message list corresponding to the header
                           information; and” (Claim 1[c]) ...................................... 44



                                                 -ii-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 5 of 80 Page ID
                                 #:6394

                                    Table of Contents
                                       (continued)
                                                                                                       Page


                 (e)      “in response to the selection, providing the second
                          display via the recipient user device such that the
                          second display does not include a display of the
                          header information via the second display such
                          that a single screen capture of both the header
                          information and the media component is
                          prevented.” (Claim 1[d])................................................ 47
                 Dependent Claim 4: “A computer-implemented method
                 according to claim 1, wherein the recipient user device is
                 a device selected from the group consisting of a personal
                 computer, a workstation computer, a server computer, a
                 laptop computer, a handheld device, a mobile telephone,
                 a personal digital assistant, and any combinations
                 thereof.”....................................................................................50
                 Dependent Claim 5: “A computer-implemented method
                 according to claim 1, wherein the media component
                 includes information selected from the group consisting
                 of an image, video, audio, and any combinations
                 thereof.”....................................................................................50
      C.   Ground 2: Obviousness Over Wren, Berger, and Hanna ................... 50
                 Dependent Claim 9: “A computer-implemented method
                 according to claim 1, wherein the header information and
                 the message content are received at the recipient user
                 device via a network, wherein the header information and
                 the message content are communicated over the network
                 separately.” ...............................................................................50
                 Dependent Claim 10: “A computer-implemented method
                 according to claim 1, wherein message content is
                 received from a server computer and the method further
                 comprises deleting the message content including the
                 media component from the server computer.” ........................ 62




                                               -iii-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 6 of 80 Page ID
                                 #:6395

                                               Table of Contents
                                                  (continued)
                                                                                                                  Page


                           Dependent Claim 11: “A computer-implemented method
                           according to claim 10, wherein said deleting the message
                           content including the media component from the server
                           computer occurs after said providing a second display.” ........ 63
         D.       Ground 3: Obviousness Over Wren in view of Berger and
                  Thorne.................................................................................................65
                           Dependent Claim 13: “A computer-implemented method
                           according to claim 1, further comprising deleting the
                           message content including the media component at a
                           predetermined amount of time after being displayed such
                           that after the second display is terminated from view, the
                           message content including the media component is no
                           longer available to the recipient user.” ....................................65
VII. Conclusion ....................................................................................................70




                                                          -iv-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 7 of 80 Page ID
                                 #:6396
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
                                 List of Exhibits

 Exh. No.                         Description of Document

   1001     U.S. Patent No. 9,306,886 B2 to Joseph Collins and Jindas Shah
            (issued on April 5, 2016)

   1002     Declaration of Sandeep Chatterjee, Ph.D.

   1003     U.S. Patent Application Publication No. 2005/0021803 A1 to Paul I.
            Wren III (filed on June 9, 2003) (“Wren”)

   1004     U.S. Patent Application Publication No. 2003/0152203 A1 to Adam L.
            Berger (published on August 14, 2003) (“Berger”)

   1005     U.S. Patent No. 7,054,905 B1 to Stephen R. Hanna et al. (filed on
            March 30, 2000) (“Hanna”)

   1006     U.S. Patent No. 5,958,005 to John Thorne et al. (filed on July 17,
            1997) (“Thorne”)

   1007     Excerpts from Eric A. Meyer, Cascading Style Sheets: The Definitive
            Guide (2d ed. 2004) (“Meyer”)

   1008     Excerpts from The American Heritage Dictionary (4th ed. 2000)

   1009     Excerpts from Merriam Webster’s Collegiate Dictionary (10th ed.
            1996)

   1010     Excerpts from Random House Webster’s Unabridged Dictionary
            (2001)

   1011     Excerpts from Rutkosky et al., Microsoft Access 2000: Core and
            Expert Certification (2000)

   1012     Excerpts from Microsoft Computer Dictionary (5th ed. 2002)

   1013     U.S. Patent No. 7,409,425 to Indran Naick and Jefferey Kenneth
            Wilson (filed on November 13, 2003)




                                        ‐v‐
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 8 of 80 Page ID
                                 #:6397
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
                                 List of Exhibits

 Exh. No.                         Description of Document

   1014     Exhibit D to Vaporstream’s Infringement Contentions in the
            concurrent litigation, Vaporstream, Inc. v. Snap Inc., Case No. 2:17-
            cv-00220-MLH-KS (C.D. Cal.)




                                        ‐ii‐
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 9 of 80 Page ID
                                 #:6398
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      This is a petition for Inter Partes Review of claims 1, 4, 5, 9-11, and 13 of

U.S. Patent No. 9,306,886 (Ex. 1001) (“’886 patent”).

I.    MANDATORY NOTICES UNDER 37 C.F.R. § 42.8(A)(1)

      A.     Real Party-In-Interest under 37 C.F.R. § 42.8(b)(1)

      Snap Inc. (“Petitioner”) is the real party-in-interest.

      B.     Related Matters under 37 C.F.R. § 42.8(b)(2)

      The ’886 patent is the subject of pending litigation involving Petitioner:

Vaporstream, Inc. v. Snap Inc., Case No. 2:17-cv-00220-MLH-KS (C.D. Cal.), filed

in the U.S. District Court for the Central District of California on January 10, 2017.

The Complaint was served on Petitioner on January 11, 2017.

      On November 16, 2017, Petitioner filed a petition for inter partes review of

U.S. Patent No. 8,886,739, a continuation of the same application to which the ’886

patent claims priority. See Snap Inc. v. Vaporstream, Inc., IPR2018-00200. No

institution decision has issued.

      On December 14, 2017, Petitioner filed petition for inter partes review of U.S.

Patent No. 9,306,885, a continuation of the same application to which the ’886 patent

claims priority. See Snap, Inc. v. Vaporstream, IPR2018-00312. No institution

decision has issued.

      On December 21, 2017, Petitioner filed petition for inter partes review of U.S.

Patent No. 9,313,155, a continuation of the same application to which the ’886 patent


                                          -1-
 Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 10 of 80 Page ID
                                   #:6399
  Petition for Inter Partes Review of
  U.S. Patent No. 9,306,886 B2
  claims priority. See Snap, Inc. v. Vaporstream, IPR2018-00369. No institution

  decision has issued.

        C.    Lead and Back-Up Counsel under 37 C.F.R. § 42.8(b)(3)
        Petitioner provides the following designation of counsel.

             LEAD COUNSEL                              BACK-UP COUNSEL

Heidi L. Keefe (Reg. No. 40,673)                Andrew C. Mace (Reg. No. 63,342)
hkeefe@cooley.com                               amace@cooley.com
zSnapVaporstream@cooley.com                     zSnapVaporstream@cooley.com

COOLEY LLP                                      COOLEY LLP
ATTN: Patent Group                              ATTN: Patent Group
1299 Pennsylvania Avenue NW, Suite 700          1299 Pennsylvania Ave., NW, Suite 700
Washington, DC 20004                            Washington D.C. 20004
Tel: (650) 843-5001                             Tel: (650) 843-5808
Fax: (650) 849-7400                             Fax: (650) 849-7400
                                                Mark R. Weinstein (Admission pro hac
                                                vice pending)
                                                mweinstein@cooley.com
                                                COOLEY LLP
                                                ATTN: Patent Group
                                                1299 Pennsylvania Ave. NW, Suite 700
                                                Washington, DC 20004
                                                Tel: (650) 843-5007
                                                Fax: (650) 849-7400
                                                Reuben Chen (Admission pro hac vice
                                                pending)
                                                rchen@cooley.com
                                                COOLEY LLP
                                                ATTN: Patent Group
                                                1299 Pennsylvania Ave. NW, Suite 700
                                                Washington, DC 20004
                                                Tel: (650) 843-5480
                                                Fax: (650) 849-7400


                                          -2-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 11 of 80 Page ID
                                  #:6400
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2

           LEAD COUNSEL                              BACK-UP COUNSEL

                                             Yuan Liang (Admission pro hac vice
                                             pending)
                                             yliang@cooley.com
                                             COOLEY LLP
                                             ATTN: Patent Group
                                             1299 Pennsylvania Ave. NW, Suite 700
                                             Washington, DC 20004
                                             Tel: (730) 456-8656
                                             Fax: (240) 503-3291

      D.    Service Information

      This Petition is being served to the current correspondence address for the

’886 patent, BIRCH TREE IP LAW & STRATEGY PLLC, 370 Farrell St., Suite 423,

South Burlington, VT 05403.      Petitioner consents to electronic service at the

addresses provided above for lead and back-up counsel.

      E.    Power of Attorney

      Filed concurrently per 37 C.F.R. § 42.10(b).

II.   FEE PAYMENT - 37 C.F.R. § 42.103

      This Petition requests review of seven claims. A payment of $23,000 is

submitted herewith, based on a $9,000 request fee, and a post-institution fee of

$14,000. This Petition meets the fee requirements of 35 U.S.C. § 312(a)(1).




                                       -3-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 12 of 80 Page ID
                                  #:6401
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
III.       REQUIREMENTS        FOR INTER   PARTES REVIEW     UNDER    37 C.F.R. §§ 42.104
           AND 42.108

           A.    Grounds for Standing under 37 C.F.R. § 42.104(a)
           Petitioner certifies that the ’886 patent is available for inter partes review and

that Petitioner is not barred or otherwise estopped from requesting inter partes

review on the grounds identified.

           B.    Identification of Challenge under 37 C.F.R. § 42.104(b) and
                 Statement of Precise Relief Requested

           The Petitioner respectfully requests the Board initiate IPR of claims 1, 4, 5, 9-

11, and 13 based on the following:

 Ground             Claims                           Basis for Challenge
       1             1, 4, 5       Obvious over Wren (Ex. 1003) in view of Berger (Ex.
                                   1004)
       2              9-11         Obvious over Wren in view of Berger and Hanna (Ex.
                                   1005)
       3               13          Obvious over Wren in view of Berger and Thorne
                                   (Ex. 1006)

           Part VI explains why the challenged claims are unpatentable. Submitted with

the present Petition is a Declaration of Sandeep Chatterjee, Ph.D. (Ex. 1002)

(“Chatterjee”), a technical expert with decades of relevant technical experience.

(Chatterjee, ¶¶1-9, Ex. A.)

           C.    Considerations Under 35 U.S.C. § 325(d)

           The Wren, Berger, and Hanna references cited in Ground 1 and Ground 2 were


                                               -4-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 13 of 80 Page ID
                                  #:6402
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
not cited during the prosecution of the ’886 patent. Ground 3 adds the Thorne

reference solely with respect to the display and deletion limitations of dependent

claim 13. Although Thorne was cited during the original prosecution of the ’886

patent, it was merely cited in an Information Disclosure Statement (IDS) and not

substantively discussed. There is no evidence that the Examiner ever evaluated

Thorne with respect to dependent claim 13, and the claims were allowed based on

limitations in the independent claims – for which this Petition cites the new Wren

and Berger references.    This Petition therefore relies on prior art and grounds of

unpatentability different from any presented during prosecution.

IV.   OVERVIEW OF THE ’886 PATENT

      A.     Level of Ordinary Skill in the Art

      The ’886 patent, entitled “Electronic Message Recipient Handling System and

Method with Separated Display of Message Content and Header Information,”

generally relates to the field of “electronic messaging.” (’886, 1:66-2:3.) One of

ordinary skill in the art for purposes of the ’886 patent would have possessed at least

a bachelor’s degree in software engineering, computer science, or computer

engineering with at least two years of experience in the design and implementation

of systems for sending and receiving messages over a communications network,

such as the Internet (or equivalent degree or experience). (Chatterjee, ¶¶13-15.)




                                         -5-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 14 of 80 Page ID
                                  #:6403
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      B.    Overview of the Specification

      The ’886 patent describes a series of techniques for sending an electronic

message from one user to another. Figure 1 below shows “one embodiment of a

system 100 for electronic messaging depicting an electronic message 105 being sent

from one user to another.” (’886, 4:17-19.)




                                       -6-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 15 of 80 Page ID
                                  #:6404
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
(’886, Fig. 1.) “System 100 allows users of computers 110 and 115 to communicate

with each other via one or more electronic messages, such as electronic message 105

over network 120.” (’886, 4:29-32.) System 100 may also include one or more

server computers. (’886, 4:48-49.)

      The ’886 patent states that it discloses “[a]n electronic messaging system and

method with reduced traceability.” (’886, Abstract.) The challenged claims here

focus on receive-side activities. For purposes of the challenged claims, therefore,

the feature most pertinent to the “reduced traceability” method is providing a user

interface for the recipient that has separate displays for the presentation of message

“header information” and “message content.”         The specification explains that

“header information for a particular electronic message, … may include, but is not

limited to, a reply ID, a message ID, a date/time associated with the electronic

message (e.g., date/time of creation, date/time of delivery, etc.), a display name

representing a sender of the electronic message, and any combinations thereof.”

(’886, 12:66-13:5.)   The specification asserts that “separate display of header

information and message content prevents a single screen capture at a user computer

from creating a complete record of the electronic message.” (’886, 18:6-9.)

      Figures 10 and 11 below show examples of separate displays, the former

showing only the header information (with no message content), and the latter

showing only message content (with no header information):

                                         -7-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 16 of 80 Page ID
                                  #:6405
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




(’886, Fig. 10.) As shown above, “Fig. 10 illustrates an example display image 1000

including a recipient address input portion 1005 and a message listing portion 1010.

Message listing portion 1010 includes a list of header information 1015, 1020, 1025

of three electronic messages. Message listing portion 1010 includes a display name

and a date/time received for each of header information 1015, 1020, 1025.” (’886,

14:38-44.) “[A] user may select one of the electronic messages indicated by header

information 1015, 1020, 1025 ….” (’886, 14:66-15:2.) Figure 11 shows an example

display that could occur in response to such a selection:




                                         -8-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 17 of 80 Page ID
                                  #:6406
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




(’886, Fig. 11.) As explained in the ’886 patent, Figure 11 above “illustrates one

example display image 1100 presenting message content, independent of header

information … upon selection of header information 1015 in display image 1000 of

FIG. 10.” (’886, 15:23-26.)

      C.     The Challenged Claims

      This Petition challenges claims 1, 4, 5, 9-11, and 13, with claim 1 being the

sole independent claim. This Petition will use bracketed notations (e.g., [a], [b],

etc.) to refer to individual limitations of claim 1. All other challenged claims depend

from claim 1.

V.    CLAIM CONSTRUCTION UNDER 37 C.F.R. § 42.104(B)(3)

      For purposes of the prior art cited herein, Petitioner does not at this time

contend that any term requires explicit construction by the Board under the broadest
                                         -9-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 18 of 80 Page ID
                                  #:6407
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
reasonable interpretation standard. Petitioner notes that the claim construction

process in district court is currently ongoing, and reserves the right to advocate for

explicit constructions under the narrower Philips standard. Petitioner also reserves

the right to raise indefiniteness issues in other proceedings where that challenge is

available.

VI.   CLAIMS 1, 4, 5, 9-11, AND 13 ARE UNPATENTABLE

      A.     Brief Summary and Date Qualification of the Prior Art

      This Petition will provide an overview of each of the prior art references cited

in the grounds listed, and then discuss those grounds.

                   Prior Art for Ground 1 [Wren + Berger]

                   (a)    Overview of Wren [Ex. 1003]

      Wren, entitled “Messaging of Arbitrary-Length Video and Audio Content,”

purports to describe a method for easily recording a “movie message” and sending

it to another user on a network such as the Internet. (Wren, ¶0008.) “The method

can be enabled with a variety of devices such as a mobile phone … with an

embedded or attached camera and digital signal processing capabilities to capture

and encode an arbitrary length of video and audio into a format that can be streamed

or attached to an electronic message.” (Wren, ¶0009.) This Petition relies on Wren

as the primary reference for disclosing the majority of the elements for claim 1.

Wren qualifies as prior art under at least §§102(e) and 102(a) because it was a patent


                                        -10-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 19 of 80 Page ID
                                  #:6408
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
application filed on June 9, 2003 and published on January 27, 2005, both dates

being before the earliest filing date for the ’886 patent.

       Wren describes a messaging system in which a sender can record video and

audio content and send it as a movie message to another user. Wren calls this a “one-

touch” messaging procedure because the sender can transmit a movie message with

minimal user input. “This one-touch procedure is invoked from a hard or soft button

while viewing an address-book entry, from a menu for initiating the recording and

sending of a movie message or from a voice or video call screen to record and send

a movie message simultaneously….” (Wren, ¶0028, Fig. 5.) Once the movie

message is recorded, the sender can choose to send the message via email. (Wren,

¶0029.) This embodiment does not require the sender to input an email address or

text for the subject or body of the message. Instead, “[t]he Send option will auto-

compose the message based on parameters submitted to the method from the point

of initiation.” (Id.)

       After the message is composed, Wren discloses two ways in which the video

and audio content can be provided with the message: (1) attaching the complete

video and audio message to the email message, or (2) inserting a URI into the

message identifying a network location where the video and audio data can be




                                          -11-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 20 of 80 Page ID
                                  #:6409
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
obtained for streaming delivery. (Wren, ¶0029.)1 The message is then transmitted

via email. (Id.)

         On the recipient side, Figure 9 of Wren shows “an illustration of the end-user

experience receiving the one-touch message with a compatible mobile phone or PC

with a compatible e-mail client.” (Wren, ¶0022.) In the case where the recipient

utilizes a mobile phone, Figures 9A and 9B show screen displays demonstrating how

the movie message is handled by the recipient device:




1
    The term “URI” stands for Uniform Resource Identifier, which refers to a sequence

of characters that identifies a resource. The most common type of URI is a Uniform

Resource Locator (URL), the familiar type of address used to identify resources on

the Internet and the Web (e.g., <http://www.uspto.gov>). The terms URL and URI

are often used interchangeably when the resources being identified are accessible

over the Internet, as is the case in Wren. (See Chatterjee, ¶33 n.5.)

                                          -12-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 21 of 80 Page ID
                                  #:6410
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
(Wren, Figs. 9A, 9B.) Figure 9A on the left shows an exemplary notification of the

receipt of a movie message, in this case a movie message from “Jane Doe” at

“9:30AM.” Figure 9A also includes a “Play” button; pressing that button brings up

Figure 9B to play back the movie message content on the recipient’s device. (Wren,

¶0032 (“FIG. 9A shows a notification of a new message. FIG. 9B shows a view of

the Movie once the user selects play from a new message notification.”).) Further

details are provided below.

                   (b)    Overview of Berger [Ex. 1004]

      Berger, entitled “Message Accessing,” describes a technique for generating a

list of messages for display at a recipient’s mobile phone. (Berger, Abstract, ¶0007.)

Berger qualifies as prior art under §102(b).

      The discussion of Wren in Figure 9A and Figure 9B shows an embodiment in

which a recipient device can select and play back a single received movie message,

but that embodiment does not appear to involve multiple received messages. Wren

thus does not appear to expressly show receiving a selection “directed to a portion

of a message list corresponding to the header information,” as recited in claim

1[c]. This Petition has thus cited Berger for this claim limitation, as well as the

“correlation” limitation of claim 1[b].




                                          -13-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 22 of 80 Page ID
                                  #:6411
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      Berger discloses a mobile phone messaging system similar in many respects

to Wren. Figure 4 of Berger shows an exemplary mobile phone display containing

a message list 120 showing five received messages:




(Berger, Fig. 4 (partial figure; yellow highlighting added).) “FIG. 4 shows the list

of available messages 120 displayed (86) to the user.” (Berger, ¶0041.) “In FIG. 4,

each entry occupies a single line of the display. The line begins with an index 126

identifying the number of the message in the list.” (Id.)

      For example, the first message (“1”) in the message list 120 of Figure 4, which

is shown highlighted above, shows a message from “George Smith” sent at

“11:00A.” (Berger, ¶0041.) “The user may then select (88) any of the messages for
                                        -14-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 23 of 80 Page ID
                                  #:6412
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
review by moving a cursor 132 up and down to reach the message of interest and

then pressing the SEND button 134.” (Berger, ¶0042.) The “cursor” is shown as

the triangle (►) pointing to the message from “George Smith” in Figure 4.

      Figure 5 discloses a page of markup language code used to generate the

message list in Figure 5:




(Berger, Fig. 5 (highlighting added).) The information in Figure 5 is written in

Wireless Markup Language (WML), a well-known markup language that was used

to present pages of information to mobile devices.       (Chatterjee, ¶38.)   The

highlighted line of Figure 5 above shows the corresponding WML for the message

sent by “George Smith” at “11:00AM,” which was displayed on the mobile phone

from Figure 4 above. (Id. (citing Berger, ¶0050).) That line includes not just the


                                      -15-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 24 of 80 Page ID
                                  #:6413
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
information displayed to the user (i.e., “George Smith,” “11:00AM”), but includes

an embedded Uniform Resource Locator (URL) for retrieving the message content

from the Internet in response to user selection. (Berger, ¶0050.) In that example,

the “x=97236482342” potion of the URL corresponds to a hash value that identifies

the user ID and the message number, and is used to specifically identify the desired

message content at the time of retrieval from the server where the content is stored.

(Berger, ¶¶0065-71.)

                   Prior Art for Ground 2 [Wren + Berger + Hanna]

      Ground 2 cites Wren and Berger from Ground 1 and adds the Hanna reference,

summarized below, to address limitations of dependent claims 9-11.

                   (a)    Hanna [Ex. 1005]
      The title of Hanna succinctly summarizes what the reference discloses—

“Replacing an Email Attachment with an Address Specifying Where the Attachment

Is Stored.” (Hanna, Cover Page.) Hanna qualifies as prior art under §102(e).

      Hanna describes a technique for using Uniform Resource Locators (URLs) to

transmit and retrieve documents over the Internet. Hanna explains that email

messages “commonly include attachments, which are typically files containing

documents, or other types of data, that accompany the email message.” (Hanna,

1:25-27.) An email attachment “can include any type of file or other data that can

be attached to an email message,” such as “a document, a graphical image or a data

                                        -16-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 25 of 80 Page ID
                                  #:6414
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
file.” (Hanna, 4:25-28.) Hanna purports to solve a series of problems that email

attachments can create. For example, Hanna explains that email attachments “can

give rise to a number of problems,” such as (among others) imposing storage and

bandwidth burdens on the system, and failing to provide adequate means to control

access to the attachment. (Hanna, 1:27-49.)

      Hanna purports to address such problems through a system in which an email

server receives an email message containing a file attachment, modifies the message

to replace the attachment with a URL, and then sends the modified message to the

recipient. (Hanna, 1:50-55, 2:3-5, 2:55-57, 5:1-12, 5:26-28; see also id., Fig. 3.)

The email message recipient can then use the URL in the message to retrieve the

original attachment from the server. (Hanna, 4:37-47.) Additionally, the email

attachment can be automatically deleted from the server after expiration of a time

period, after all recipients have retrieved the attachment, or other criteria. (Hanna,

6:15-22.)

      This Petition cites Hanna in combination with Wren and Berger for the

limitation of claim 9 reciting that “the header information and the message

content are communicated over the network separately.” This Petition also cites

Hanna in connection with the requirement in claim 10 of “deleting the message

content including the media component from the server computer,” and the

requirement in claim 11 that the deletion occurs “after said providing a second

                                        -17-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 26 of 80 Page ID
                                  #:6415
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
display.” Further details are provided in the analysis below.

                   Prior Art for Ground 3 [Wren + Berger + Thorne]

      Ground 2 cites Wren and Berger from Ground 1 and adds the Thorne

reference, summarized below, to address the limitation of dependent claim 13.

                   (a)   Overview of Thorne [Ex. 1006]

      Thorne, entitled “Electronic Mail Security,” discloses several techniques for

controlling or restricting access to electronic messages. This Petition cites Thorne

solely in connection with the message access restriction features of dependent claim

13. Thorne qualifies as prior art under §102(b).

      Thorne describes a number of techniques for controlling access to electronic

messages based on a number of different security criteria. For example, the system

can enforce a “maximum display time” that restricts the amount of time an email

message can be displayed by the user before the message is closed. This technique

is shown in Figure 5B below:




                                       -18-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 27 of 80 Page ID
                                  #:6416
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




(Thorne, Fig. 5B (highlighting added; partial figure).) The yellow highlighted boxes

are further explained in Thorne:

      At 546 the E-Mail message is opened and the text displayed. The
      opening of the display starts a timer count, and at 548 this is observed
      to determine whether the maximum display time has been exceeded.
      This feature is provided in order to insure that a user does not bring the
      message up and leave it displayed for hours. At the passage of the
      specified display time, the application displays a “Display Time
      Exceeded” message, and processing to close the message is initiated.
      These steps are shown at 550 and 552. The message display is then
      closed as if the user had issued a close command.

(Thorne, 10:35-45 (underlining added).) As shown in the green highlighted box of

Figure 5B above, the system can thereafter delete the message:

      In due time the display is discontinued, either upon expiration of the
      maximum display time or pursuant to command of the user. At 560 the
                                    -19-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 28 of 80 Page ID
                                  #:6417
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      message read times counter is incremented. A determination as to
      whether or not the times read or displayed has exceeded the specified
      maximum is made at 562. If this does occur the message is deleted and
      purged. Notification is sent to the user and the sender. These steps are
      shown at 564.

(Thorne, 11:5-12 (underlining added).) Further details are provided in the discussion

of Ground 3 below.

      B.     Ground 1: Obviousness Over Wren and Berger

                   Claim 1

                   (a)    “A computer-implemented method of handling an
                          electronic message at a recipient user device in a
                          networked environment, the electronic message
                          including a message content and a header information
                          that corresponds to the message content, the recipient
                          user device having access to electronic instructions, the
                          method comprising:” (Preamble)

      The preamble of claim 1 is disclosed by Wren, which discloses a method of

sending video messages to recipients. As Wren explains: “The primary object of the

invention is to provide an end-user with a one-touch messaging capability to send

movie messages containing video and audio of arbitrary length to recipients

independent of the recipient’s device capabilities over a network such as the

Internet.” (Wren, ¶0008.)

      Wren discloses “[a] computer-implemented method of handling an

electronic message at a recipient user device in a networked environment.” The


                                        -20-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 29 of 80 Page ID
                                  #:6418
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
“recipient user device” takes the form of a message recipient’s device such as a

mobile phone. (Wren, ¶¶0008, 0009 (“The method can be enabled with a variety of

devices such as a mobile phone . . . .”), 0004 (“The exchange of movie messages

that contain video and audio between devices such as a PC or mobile phone is a

frequent and convenient means of communication.”).) The recipient user device

resides “in a networked environment” because the device can obtain the video

message over a network such as the Internet. (Wren, ¶0008 (“The primary object of

the invention is to provide an end-user with a one-touch messaging capability to send

movie messages containing video and audio of arbitrary length to recipients

independent of the recipient’s device capabilities over a network such as the

Internet.”).)

       The claimed “electronic message” in Wren takes the form of a movie

message containing video and audio as shown in Figures 9A and 9B, discussed

further below. (See also Wren, ¶0008.) This is consistent with the ’886 patent,

which explains that “[a]n electronic message may be any electronic file, data, and/or

other information transmitted between one or more user computers.” (’886, 7:50-

52.) The ’886 patent further explains that “[a]n electronic message may include

(e.g., as part of a message content) any of a wide variety of information including,

but not limited to, text, an image, video[,]…audio[,] … other types of data, and any

combinations thereof.” (’886, 7:52-60.)

                                        -21-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 30 of 80 Page ID
                                  #:6419
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      Wren further discloses that “the electronic message includ[es] a message

content and a header information that corresponds to the message content,” as

recited. The “message content” and “header information” are clearly illustrated by

Figures 9A and 9B of Wren shown below:




(Wren, Figs. 9A, 9B.) Figure 9A shows a screen display on the recipient device

showing a notification of receipt of a movie message from “Jane Doe” at “9:30AM.”

Figure 9B shows the movie message being played in response to the recipient

pressing the “Play” button. (Wren, ¶0032 (“FIG. 9A shows a notification of a new

message. FIG. 9B shows a view of the Movie once the user selects play from a new

message notification.”).) The claimed “message content” in Wren corresponds, as

noted, to the movie message content which is shown being played in Figure 9B. This

is consistent with the ’886 specification, which explains that “[a]n electronic

message may include (e.g., as part of a message content) any of a wide variety of

information including, but not limited to, text, an image, video … other types of data,


                                         -22-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 31 of 80 Page ID
                                  #:6420
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
and any combinations thereof.” (’886, 7:52-60.)

      The claimed “header information that corresponds to the message

content” is the sender identification (“Jane Doe”) and time (“9:30AM”) shown in

Figure 9A. The ’886 patent itself confirms that the information shown in Figure 9A

clearly qualifies as “header information.” The patent states that header information

“may include, but is not limited to, a reply ID, a message ID, a date/time associated

with the electronic message (e.g., date/time of creation, date/time of delivery, etc.),

a display name representing a sender of the electronic message, and any

combinations thereof.” (’886, 12:66-13:5.) Figure 10 of the ’886 patent, in fact,

shows header information (1015, 1020, 1025) containing the name of the sender

(“Mary Smith”) and the date and time associated with the message – similar to Wren.

(’886, Fig. 10, 14:40-42 (“Message listing portion 1010 includes a list of header

information 1015, 1020, 1025 of three electronic messages.”).)

      The header information in Wren also “corresponds to the message content”

because it accompanies and is associated with the video content. (Chatterjee, ¶55.)

As shown above, in fact, the user can click “Play” from Figure 9A (which shows the

“header information”) to access the movie message content (“message content”)

in Figure 9B. (Wren, ¶0032, Figs. 9A & 9B.)

      With respect to the requirement of “[a] computer-implemented method of

handling” the electronic video message, the ’886 patent explains that the “handling”

                                         -23-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 32 of 80 Page ID
                                  #:6421
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
includes any of a number possible actions such as, for example, storing or displaying

an electronic message. (See ’886, 8:16-20 (“[S]ystem 100 may handle (e.g., store,

deliver, display, etc.) a header information and a message content of a particular

electronic message . . . .”).) As shown above, Wren discloses a technique in which

the recipient mobile phone may receive a notification of a new movie message, and

then view the movie message content on the phone display. (Wren, ¶0032, Figs. 9A-

9B.) This clearly discloses a computer-implemented method of “handling” an

electronic message.

      Finally, Wren discloses “the recipient user device having access to

electronic instructions.” A person of ordinary skill would have understood that

“electronic instructions” as recited in the preamble simply refers to executable

instructions that cause a computing device to perform a particular function.

(Chatterjee, ¶57, ’886, e.g., 2:50-53, 4:64-67, 5:39-44.)      As discussed, Wren

discloses a recipient user device that can receive a new video message and display it

to the user. (Wren, ¶¶0031-32, Figs. 9A-9B.) One of ordinary skill would have

understood that the recipient device could not perform these functions as described

in Wren without access to electronic instructions (e.g., software) for performing

these functions. (Chatterjee, ¶57.)




                                        -24-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 33 of 80 Page ID
                                  #:6422
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
                   (b)   “providing a plurality of reduced traceability displays
                         via the recipient user device using a display generator
                         that acts upon a display element of the recipient user
                         device to provide the plurality of reduced traceability
                         displays, the display generator including the electronic
                         instructions, the plurality of reduced traceability
                         displays including a first display presenting a header
                         information of an electronic message received at the
                         recipient user device and a second display presenting a
                         message content of the electronic message, the message
                         content including a media component,” (Claim 1[a])

      This limitation is also disclosed by Wren. The following table provides an

explanation of how the Petition maps Wren’s disclosures to claim 1[a]:

      Limitation of Claim 1[a] Corresponding Disclosure from Wren
        “recipient user device” Receiver’s mobile phone
           “display generator”    Hardware, software, or firmware on
                                  receiver’s mobile phone for generating the
                                  screen displays (e.g., Figs. 9A, 9B)
        “display element of the The screen display on the recipient user’s
         recipient user device” mobile phone
          “plurality of reduced   The “first display” and the “second
          traceability displays   display,” specified below.
      “a first display presenting The screen display in Figure 9A
      a header information of an presenting the message header information
           electronic message     including the sender name (“Jane Doe”)
       received at the recipient
               user device”
            “a second display     The screen display in Figure 9B presenting
         presenting a message     the movie message content
       content of the electronic
         message, the message
      content including a media
               component”

                                       -25-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 34 of 80 Page ID
                                  #:6423
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      Although claim 1[a] appears verbose, the key limitations pertain to the two

reduced traceability displays – the “first display” and the “second display,” which

are disclosed by Figures 9A and 9B in Wren, respectively:




(Wren, Figs. 9A, 9B, ¶0032.) “FIG. 9 is an illustration of the end-user experience

receiving the one-touch message with a compatible mobile phone ….” (Wren,

¶0022.) “FIG. 9A shows a notification of a new message. FIG. 9B shows a view of

the Movie once the user selects play from a new message notification.” (Wren,

¶0032.)

      Figure 9A discloses “a first display presenting a header information of an

electronic message received at the recipient user device,” because it shows the

message sender’s name (“Jane Doe”) and time (“9:30AM”) associated with the

message. As explained with respect to the preamble, these two pieces of information

qualify as “header information” of an electronic message.

      Figure 9B shows “a second display presenting a message content of the


                                       -26-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 35 of 80 Page ID
                                  #:6424
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
electronic message, the message content including a media component,” because

it presents the actual movie message content to the user. (Wren, ¶0032.)

        The display in Figure 9A (“first display”) and the display in Figure 9B

(“second display”) together qualify as “a plurality of reduced traceability

displays.”2 This is because the displays in Figures 9A and 9B display header

information and message content separately, which as explained by the ’886

specification, enables reduced traceability. (Chatterjee, ¶62 (citing ’886, 9:18-22,

3:59-66).)

        As shown, Figure 9A displays only header information and not any of the

movie message content. Petitioner notes that Figure 9A

shows the text “New Movie,” but nothing in Wren suggests

that this text was part of the message sent from Jane Doe.

(Chatterjee, ¶63.) In fact, as noted, Wren refers to the movie

message as a “one-touch” message in which the sender can

send messages to a recipient without further user input. (Wren, ¶¶0032, 0006-08.)



2
    Petitioner’s arguments about the term “reduced traceability display” in the text are

based      on   the   meaning    of   the    term   under   its   broadest   reasonable

interpretation. Petitioner reserves its right to advance a different position in district

court litigation not governed by the BRI standard.

                                            -27-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 36 of 80 Page ID
                                  #:6425
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
In one embodiment, for example, the sender can simply select a recipient from an

address book to have a movie message recorded and sent, without further input.

(Wren, Claim 2 (“[T]he content is recorded, processed, and sent following a one-

touch button press in the context of an address book entry, active audio or video call,

or other menu without further user input.”).) Accordingly, nothing in Wren suggests

that the sending user provided the “New Movie” text.

      And the display in Figure 9B shows the movie message content, but clearly

does not include any header information (e.g., “Jane Doe”

or “9:30AM”). To the extent the Patent Owner would

speculate that the movie message content itself could

contain identifying information about the sender and/or

recipient, it would have been obvious that a video could be

recorded without any such indication. (Chatterjee, ¶64.)

      Petitioner’s mapping of “a plurality of reduced traceability displays” is

consistent with the Patent Owner’s infringement read in the underlying litigation.

(See Infringement Contentions (Exhibit D), Ex. 1014, pp.4-5.) Petitioner’s mapping

is further supported by the Patent Owner’s current proposed construction of

“reduced traceability displays” in the underlying litigation as “an arrangement of

displays that enables reduced traceability of electronic messages (e.g. by separately

displaying identifying information and message content).” Because the Patent

                                         -28-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 37 of 80 Page ID
                                  #:6426
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
Owner’s interpretation of this limitation should be no narrower under BRI, this

limitation is thus satisfied by the separate display of identifying information and

message content as disclosed in Figures 9A and 9B of Wren.

      Moreover, as noted, the claimed “recipient user device” is the receiving

mobile phone in Wren. The claim requires that the reduced traceability displays be

provided via the recipient user device “using a display generator that acts upon a

display element of the recipient user device to provide the plurality of reduced

traceability displays, the display generator including the electronic

instructions.” But these limitations do not add anything that is not already disclosed

by, or trivially obvious in view of, Wren.

      In the underlying litigation, the Patent Owner has taken the position that

“display generator” is not a means-plus-function limitation and should be construed

as “software or hardware configured to provide information representing a display

image for display on a user computer.” For purposes of this proceeding, and to

streamline the Board’s consideration of this Petition, Petitioner accepts this

formulation as the “broadest reasonable interpretation.” Petitioner observes that the

“software or hardware” formulation proposed by the Patent Owner is generally

consistent with the functional way in which specification describes the claimed




                                        -29-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 38 of 80 Page ID
                                  #:6427
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
display generator. (’886, 9:29-35.)3

        It would have been obvious to a person of ordinary skill that the recipient

mobile device in Wren would have included a “display generator” (as described

above) in order to generate the screen displays of Figures 9A and 9B. (Chatterjee,



3
    For purposes this proceeding, Petitioner does not contend that “display generator”

under      its   broadest   reasonable   interpretation   is   a   means-plus-function

limitation. Petitioner acknowledges that it has advanced a means-plus-function

argument in district court litigation, but the Board has recognized that there is

nothing improper about agreeing with a patent owner’s position to streamline an IPR

proceeding while preserving an alternative position in separate litigation not

governed by the BRI standard. See Kingston Tech. Co. v. Polaris Innovations Ltd.,

IPR2016-01621, Paper 8 at 7, 16 (P.T.A.B. Feb. 15, 2017) (rejecting patent owner’s

arguments based on “Petitioner’s prior allegation of indefiniteness … in the district

court” because “neither party argues in this proceeding that the term … is a means-

plus function term or that it is indefinite”); Telit Wireless Sols. Inc. v. M2M Sols.

LLC, IPR2016-00055, Paper 9 at 9 (P.T.A.B. Apr. 22, 2016) (“Patent Owner also

argues that Petitioner’s proposed construction in this proceeding is in conflict with

positions Petitioner has taken in district court litigation …. However, we are not

bound by positions taken by an accused infringer in district court litigation.”).

                                          -30-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 39 of 80 Page ID
                                  #:6428
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
¶67.) In order to present the displays in Wren on the recipient device, the recipient

device would have included at least hardware or software to provide representations

of images (“display generator”) for the mobile phone display (the “display

element”). (Id.) Indeed, generating displayable images on a display device for

presentation to a user is one of the most fundamental functions of any computer

system dating back to the earliest days of computing; in fact, the recipient mobile

device in Wren could not generate and present displayable images without a “display

generator” as defined above. (Id.) It thus would have been obvious to implement

the screens in Figures 9A and 9B using a display generator.

      Moreover, as explained in connection with the preamble, it would have been

obvious that the mobile phone would have included “electronic instructions” for

performing the functions of that device as disclosed in Wren. (Chatterjee, ¶¶57, 68.)

In particular, one of ordinary skill would have understood that the display generator

that provided the screen displays in Figures 9A and 9B of Wren would have included

instructions (e.g., software) for generating the displayable images and providing

them to the mobile phone’s display. (Chatterjee, ¶68.)

                   (c)    “the message content and the header information
                          having been related to each other using a correlation
                          previously assigned to each of the message content and
                          the header information;” (Claim 1[b])

      This limitation is satisfied by Wren’s disclosures of Figures 9A and 9B:


                                        -31-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 40 of 80 Page ID
                                  #:6429
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




(Wren, Figs. 9A, 9B, ¶0032.) As discussed, “FIG. 9A shows a notification of a new

message. FIG. 9B shows a view of the Movie once the user selects play from a new

message notification.” (Wren, ¶0032.) The header information shown in Figure 9A

and the message content in Figure 9B are clearly “related to each other using a

correlation previously assigned to each of the message content and the header

information.” This is because, when the user presses “Play” in Figure 9A (which

presents the header information), Figure 9B (which presents the message content)

appears in response. (Chatterjee, ¶69 (citing Exs. 1008, 1009).)

      One of ordinary skill would have understood that, in order for the header

information in Figure 9A to be able to link (through the “Play” button) to the movie

message content in Figure 9B, there would have been a “correlation” assigned to

the header information and movie message content so the phone could identify the

movie message content that corresponds to the displayed header information.

(Chatterjee, ¶70 (citing Ex. 1008 (providing definition of “correlation” as “[a]


                                       -32-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 41 of 80 Page ID
                                  #:6430
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
causal, complementary, parallel, or reciprocal relationship, especially a structural,

functional, or qualitative correspondence between two comparable entities”); Ex.

1010 (providing definition of “correlation” as “[m]utual relation of two or more

things, parts, etc.”)).)

       Moreover, the correlation between the header information and the message

content was “previously assigned” because it would have been assigned before the

claimed step of “providing a plurality of reduced traceability displays,” which as

explained, corresponds in Wren to the presentation of the displays in Figure 9A and

Figure 9B.4 One of ordinary skill would have understood and found it obvious that

the claimed “correlation” would be in place prior to the presentation of the displays

in Figures 9A and 9B because as soon as Figure 9A is presented, the user has the

option to press “Play” to trigger the display of Figure 9B. (Chatterjee, ¶70.)




4
    The limitation “a correlation previously assigned to each of the message content

and the header information” is recited as part of the step of “providing a plurality of

reduced traceability displays.” The term “previous[]” in “previously assigned” thus

relates to the claimed “providing” of the reduced traceability displays. Under the

broadest reasonable interpretation, therefore, the claimed “correlation” need only

have been assigned previous to the providing of the reduced traceability displays.

                                         -33-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 42 of 80 Page ID
                                  #:6431
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




      Petitioner acknowledges that Wren does not disclose the details of how the

correlation between the header information and the message content was assigned,

but this does not disqualify Wren from satisfying this limitation. The claim simply

requires “a correlation previously assigned to each of the message content and the

header information,” which does not under its broadest reasonable interpretation

impose any constraints on how the claimed “correlation” should be established.

(Chatterjee, ¶71.)

      To the extent the Patent Owner raises any issue with respect to this limitation,

it is also obvious over Wren in further view of Berger. As explained in the summary

above, Berger discloses a technique for displaying and selecting among multiple




                                        -34-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 43 of 80 Page ID
                                  #:6432
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
received messages using a mobile phone. (Berger, ¶¶0007, 0008.) Berger explains

that, in one embodiment, each message is previously assigned a “message number”

(e.g., “1”, “2”, “3”, “4”, “5”, as shown at right) that identifies that message, and is

used to retrieve that message from a list of

messages displayed on the mobile phone.

(Berger, Fig. 4, ¶¶0042, 0043, 0052-57,

Claims 19, 23.) As Berger explains:

      [T]he message server must have a way
      to “remember”, between transactions
      with the phone client, (a) which user is
      using the phone, and (b) which message
      the user wants to access.

             One typical way to do this uses a Java servlet mechanism to
      embed, in the URLs included in the list provided from the server to the
      browser, the information needed to authenticate the user and identify
      the desired message. The server knows the user’s ID and the message
      identifier when it assembles the list to be sent to the browser.

(Berger, ¶¶0052-53.) Thus:

      If (90) the user selects a link corresponding to an email message (e.g.,
      message 1, 2, or 4), the browser 73 in the phone sends a corresponding
      HTTP request (92) for that message to the UM server 64. The UM
      server software responds by fetching the requested message from the
      email message repository and delivering (94) the message (in the form

                                         -35-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 44 of 80 Page ID
                                  #:6433
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      of a web page, using HTTP) to the phone. The browser on the phone
      then displays the message to the user.

(Berger, ¶0043.)

      Berger makes clear that the “message number” previously assigned by the

server (e.g., “1”) to each row of displayed header information (e.g., “George Smith

11:00A”) is used to retrieve the corresponding message content:

      When the user selects a particular message, his browser returns an
      HTTP request that includes the message number and the user ID. For
      instance, imagine that the URL for the messaging server is
      http://www.x.com and the user’s ID is 123456. The URL corresponding
      to a request to view email message #6 for this user might be, in this
      case,
              http://www.x.com/email.jsp?u=123456&m=6

(Berger, ¶¶0054, 0055 (internal quotations omitted).) “When the user selects this

email from the displayed list, the browser would send an HTTP request for

‘/email?u=123456&m=6’ to the messaging server,…. Because the messaging server

would have stored the information about the messages, the messaging server would

recognize the return URL as a request for the sixth email message for user 123456’s

email, and would generate the appropriate web page to send back to the user.”

(Berger, ¶¶0056-57.)

      Berger also discloses an alternative embodiment in which the “message

number” and “user ID” are combined into a single cryptographic hash value that is
                                       -36-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 45 of 80 Page ID
                                  #:6434
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
included in the URL. (Berger, ¶¶0062-71.) As explained in Berger:

      [R]ather than encoding the userID and message number explicitly in
      the URL that is included in the list sent to the phone, the message server
      instead applies the hashing function to these two values as described,
      stores an entry in the hash column, and encodes the URL (108) in the
      following way:
             http://www.x.com/email.jsp?x=[hash]

(Berger, ¶0065, 0066.) When the server receives the hash URL from the mobile

phone, “the server consults the currently active table of hashes, decodes the hash

into a (user, message number), and delivers to the phone the desired message number

for that user.” (Berger, ¶0071.)

      Both of these embodiments separately and independently disclose “the

message content and the header information having been related to each other

using a correlation previously assigned to each of the message content and the

header information.” The “correlation” is established through the message number

(in the first embodiment), or the hash value (in the second embodiment). As

discussed above, the user ID and message number, or their hash, is encoded into the

URL that accompanies the header information of each message in the list displayed

on the phone. (Berger, Fig. 5, ¶¶0050, 0053, 0065-70.) Figure 5, for example, shows

a listing for a received message from “George Smith” with the URL:

<http://www.x.com/email.jsp?x=97236482342>, the “x=” value identifying the


                                        -37-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 46 of 80 Page ID
                                  #:6435
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
hash generated from the message number and that identifies the message content.

Because the header information for each message is accompanied by message

number/hash, and the message number/hash is used to access the content

information, Berger discloses a correlation assigned to both the message content and

header information. (Chatterjee, ¶76.)

       Indeed, the correlation between the header information and message content

established by the message number/hash in Berger is remarkably similar to the

correlation established by a “message ID” as described in the ’886 patent.

(Chatterjee, ¶77 (citing ’886, 8:16-33, 17:47-50).) And just like the message number

and hash in Berger, the message ID in the ’886 patent is passed to the server upon

selection of the corresponding header information, and then used by the server to

retrieve the message content from storage and deliver it to the recipient. (’886, 15:9-

20.)

       Rationale and Motivation to Combine:         It would have been obvious to

combine Wren and Berger, with no change in their respective functions, predictably

resulting in the mobile phone user interface of Wren (as shown in Figure 9A and

Figure 9B) in which the received movie message was associated with a previously

assigned message identifier (such as the message number or hash in Berger), which

correlated both the message header information (as shown in Figure 9A) and the

movie content (as shown in Figure 9B). (Chatterjee, ¶¶78-87.)

                                         -38-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 47 of 80 Page ID
                                  #:6436
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      A person of ordinary skill would have found this to be a straightforward

combination for a number of reasons. (Chatterjee, ¶79.) To begin with, as shown

in more detail in the next (“message list”) claim limitation below, the teachings of

Berger would have provided a distinct improvement to the mobile device display of

Wren – the ability to display and allow selection from among a multiplicity of

received messages. (Chatterjee, ¶¶79, 92.)

      Although the exemplary screen displays in Figure 9A and Figure 9B of Wren

show a single received message, it was well-known to persons of ordinary skill, and

just about anyone who had used email or other forms of electronic messaging, that

a user could receive multiple messages through her device. (Chatterjee, ¶79.) This

has been known since the earliest days of electronic messaging, and as Berger

confirms, was also known to occur in the context of messages received by mobile

phones. (Id. (citing Berger, Fig. 4, ¶0041).) One of ordinary skill would have found

the teachings of Berger instructive in improving the recipient mobile device in Wren

to display a list of multiple messages and allow a recipient to select a message from

the list. (Chatterjee, ¶79.) As Berger expressly confirms, its techniques provide a

“simple seamless user interface.” (Berger, ¶0028.)

      One of ordinary skill would have readily understood that, when multiple

received messages can be displayed in a list – as would be the case in the

combination of Wren and Berger – there needs to be some way to connect each of

                                        -39-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 48 of 80 Page ID
                                  #:6437
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
the header information shown in the message list with the underlying message

content. (Chatterjee, ¶80.) In fact, the ability to correlate two pieces of information

through a common value (such as the message number or hash in Berger) is basic

knowledge of a person of ordinary skill, and fundamental to just about any system

that needs to retrieve data upon request. (Chatterjee, ¶81.) It would thus have been

obvious to assign a message identifier to each message (such as the message number

or hash in Berger) in order to allow the device of Wren to retrieve the movie message

that corresponds to the selected header information. (Chatterjee, ¶¶80, 81.)

      One of ordinary skill would have further recognized that the message list

techniques in Berger are a particularly good technological fit with the mobile device

of Wren. (Chatterjee, ¶82.) Wren and Berger are analogous references in the same

field of mobile communications, and both references confront common issues

relating to presenting received messages on mobile devices with smaller screens.

(See id.; Berger, ¶¶0006, 0032; Wren, ¶¶0022, 0032, Figs 9A-9B (using multiple

screens on a mobile phone), 9C (using single screen on a PC with a larger display).)

      Both references also use similar techniques for delivering message content to

the recipient device. (Chatterjee, ¶83.) As noted, Berger discloses that message

content can be retrieved from a storage location on the Internet by activating a URL

embedded in the header information. (Berger, ¶¶0053-57, 0081 (“Various platforms

for embedding of the locators can be used.”).) And Wren discloses that its movie

                                         -40-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 49 of 80 Page ID
                                  #:6438
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
message content can be retrieved by activating an embedded URI. (Wren, ¶0011

(“[T]he video and audio streams to a remote disk that is available on the world-wide

web and a message is created and sent with a URI to the streamed media embedded

in the body of the message…. When the message is received, an end-user can click

on … the URI to play the video and audio.”); see also id., Abstract, ¶0025.) As

noted, the “URI” in Wren and the “URL” in Berger are interchangeable in this

context. (Chatterjee, ¶¶33 n.5, 83.) Because the recipient mobile phone in Wren

already has the ability to retrieve message content using a URI/URL, incorporating

the teachings of Berger would have been technologically straightforward, and a

person of ordinary skill would have had every expectation of success. Indeed, the

synergistic and complementary nature of the systems disclosed in Wren and Berger

would have provided a further motivation to combine. (Chatterjee, ¶83.)

      Berger provides additional express motivations. Berger explains that its URL

delivery technique (using message numbers/hashes) allows the message content to

be optimized for delivery based on the capabilities of the recipient device:

      To deliver the message to the phone may require that the UM server
      transform the content of the original message-which may be in a format
      not compatible with the target device or which may contain attachments
      in a format not compatible with the target device-so they are compatible
      with the target device. Delivering the message to the phone also
      requires that the UM server honors the constraints of the target device,

                                        -41-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 50 of 80 Page ID
                                  #:6439
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      including memory limitations which impose an upper limit on the file
      size of a document delivered to the device.

(Berger, ¶0044.) It was well-known that target device limitations could be identified

to the server along with the URL request – such functionality (known as “User-

Agent”) was built-into the design of HTTP. (Chatterjee, ¶84; see also Berger, ¶0043

(explaining that message delivery occurs in response to an HTTP request from the

target phone).) One of ordinary skill would have recognized that this benefit would

have been particularly significant in the context of video, which typically takes up

significantly more data and processing than other types of information, and thus,

creates a greater likelihood that a sender’s video in its original form may exceed the

constraints of the target device. (Chatterjee, ¶84.) This benefit is also particularly

compelling for recipient mobile phones, which as Berger recognized, “typically have

limited memory capability, limited bandwidth, and cannot render some common

types of files in their native formats, for example, HTML, GIF, JPEG, MPEG, WAV,

PDF, MSWord, PowerPoint, and Excel.”            (Berger, ¶0006.)     Wren similarly

recognizes these limitations, adding further express support for the motivation

provided in Berger.      (Wren, ¶0004 (“[T]he size of the movie message is

predetermined by the designers of the mobile phone based on the networking

capabilities of the device. In current art of mobile data technology, the size of the

movie message is constrained to less than 20 or 30 kilobytes as limited at the time


                                        -42-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 51 of 80 Page ID
                                  #:6440
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
of manufacturing.”).)

      Berger provides yet another express benefit in the form of security.

(Chatterjee, ¶85 (citing Berger, ¶¶0059-63).) As discussed, Berger discloses an

embodiment where, “rather than encoding the userID and message number explicitly

in the URL that is included in the list sent to the phone, the message server instead

applies the hashing function to these two values.” (Berger, ¶0065.) Berger explains

that such a technique prevents the potential scenario where a “malicious third party,”

“[e]quipped with the knowledge of another person’s user ID, … could, even without

physical access to the user's phone, access that person’s messages simply by visiting

(for example) the URL http://www.x.com/email jsp?u=123456m=4 to see the user’s

fourth most recent message.” (Berger, ¶0061.)

      As noted, Wren uses email, a private form of person-to-person messaging, to

facilitate the delivery of message content. (Wren, ¶¶0010, 0029.) It was well-known

to persons of ordinary skill in the art that privacy and security were important to just

about any user of computer messaging products, including email. (Chatterjee, ¶85.)

As of July 2005, entire industries existed that offered encryption and various other

various privacy and security solutions to protect the confidentiality of electronic

messages. (Id.) One of ordinary skill would have understood that the security and

privacy mechanisms in Berger, including encryption and access control features

discussed above, would have made the video message communications system of

                                         -43-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 52 of 80 Page ID
                                  #:6441
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
Wren more desirable. (Id.)

      Finally, Berger makes clear that its teachings do not depend on the type of

messages received – “[a]ny kind of message could be received.” (Berger, ¶0079.)

And Berger specifically identifies video as a type of message that can be received.

(Berger, ¶¶0001, 0079 (“Although we have used the words audio, voice, and video

to describe certain kinds of messages received, other kinds of multimedia messages

may also be handled in similar ways.”).) One of ordinary skill in the art would have

understood that the correlation techniques in Berger would have been suitable for

organizing any type of message content, including the movie messages on the mobile

device of Wren. (Chatterjee, ¶85.) Berger also uses industry standard technologies

such as “typical” WAP browsers “installed on mobile phones.” (Berger, ¶0030.)

One of ordinary skill would have thus appreciated that using the message list

techniques in Berger would have provided the additional benefit of built-in

compatibility with an installed base of mobile phones that had used standard WAP

browsers. (Chatterjee, ¶87.)

                    (d)   “receiving a selection by the recipient user via the first
                          display, the selection directed to a portion of a message
                          list corresponding to the header information; and”
                          (Claim 1[c])

      Figure 9A of Wren (the “first display”) shows that the recipient user can select

a message by pressing the “Play” option to present the movie content:


                                        -44-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 53 of 80 Page ID
                                  #:6442
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




(Wren, Figs. 9A, 9B, ¶0032.) As discussed, “FIG. 9A shows a notification of a new

message. FIG. 9B shows a view of the Movie once the user selects play from a new

message notification.” (Wren, ¶0032.) Wren thus discloses “receiving a selection

by the recipient user via the first display,” the selection directed to the header

information shown in Figure 9A.

      As explained for claim 1[b], Figure 9A of Wren displays only a single

message, and as such, does not appear to expressly disclose a “selection directed to

a portion of a message list corresponding to the header information.” But this

additional feature would have been obvious in further view of Berger, as previously

mentioned.

      Berger discloses a mobile phone that can display a message list that displays

header information – the same header information in Wren (sender name and date) –

and allows a user to select a message from that list. Figure 4 of Berger shows an

example of such a list as displayed in a mobile phone:

                                       -45-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 54 of 80 Page ID
                                  #:6443
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2




(Berger, Fig. 4 (highlighting added; partial figure); see also id., ¶0041.) “In FIG. 4,

each entry occupies a single line of the display. The line begins with an index 126

identifying the number of the message in the list.” (Berger, ¶0041.)

      For example, the first message in the message list 120, highlighted in yellow,

shows header information for a message sent by “George Smith” at “11:00A,” the

same two categories of header information shown in Figure 9A of Wren (“Jane Doe”

and “9:30AM”).       (Compare, Wren, Fig. 9A, with, Berger, ¶0041 (“For text

messages, the title is the name of the sender of the message. After the title, the time

130 when the message was sent appears.”).) Berger explains that “[t]he user may

then select (88) any of the messages for review by moving a cursor 132 up and down
                                         -46-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 55 of 80 Page ID
                                  #:6444
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
to reach the message of interest and then pressing the SEND button 134. A variety

of other techniques could be used to enable the user to select a message, including a

touchscreen or pointing device, available on some mobile devices.” (Berger, ¶0042.)

      The combination of Wren and Berger thus renders obvious the step of

“receiving a selection by the recipient user via the first display, the selection

directed to a portion of a message list corresponding to the header

information.” (Chatterjee, ¶92.) Under the combination of Wren and Berger,

Figure 9A of Wren (“first display”) would be further adapted to display a message

list containing multiple messages, each item in the list listing header information as

disclosed in Berger. The selection in Wren, under this combination, would thus be

“directed to a portion of a message list corresponding to the header

information” because the user would select the message by placing the cursor on

the header information corresponding to that message (e.g., “George Smith,”

“11:00A”), as disclosed in Berger and explained above. (Berger, ¶0042.) The

motivation to combine Wren and Berger was described in the preceding limitation,

and applies here. (Chatterjee, ¶¶78-87, 93.)

                   (e)    “in response to the selection, providing the second
                          display via the recipient user device such that the
                          second display does not include a display of the header
                          information via the second display such that a single
                          screen capture of both the header information and the
                          media component is prevented.” (Claim 1[d])

      Figure 9B of Wren (the “second display”) shows that, in response to the
                                        -47-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 56 of 80 Page ID
                                  #:6445
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
selection, the recipient user is presented with the movie message content but is not

presented with any of the header information:




(Wren, Figs. 9A, 9B.) As discussed, “FIG. 9A shows a notification of a new

message. FIG. 9B shows a view of the Movie once the user selects play from a new

message notification.” (Wren, ¶0032.) Moreover, as shown above, Figure 9B shows

only the video content – the header information from Figure 9A (i.e., “Jane Doe,”

“9:30AM”) is not shown. Wren thus discloses “in response to the selection,

providing the second display via the recipient user device such that the second

display does not include a display of the header information via the second

display.”5




5
    As explained for claim 1[c], it would have been obvious that the claimed

“selection” was “directed to a portion of a message list corresponding to the header


                                       -48-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 57 of 80 Page ID
                                  #:6446
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      Wren further discloses that “a single screen capture of both the header

information and the media component is prevented,” because the header

information and media component are presented on separate screens of Figure 9A

and Figure 9B, respectively. A screen capture of the “first display” of Figure 9A of

Wren (or the message list of Berger) would capture header information, but none of

the message content or media component. Conversely, a screen capture of the

“second display” of Figure 9B of Wren might capture some of the media component

(e.g., a frame of the movie message), but would not capture any of the header

information.     Thus, a “single screen capture” of both the header and media

component is prevented. (Chatterjee, ¶¶95-96.) The ’886 specification confirms

that not displaying header information with the message content prevents a single

screen capture of both pieces of information. (’886, 9:18-22, 18:6-9.) Petitioner’s

mapping of this limitation is further consistent with the Patent Owner’s infringement

read in the underlying litigation. (See Infringement Contentions (Exhibit D), Ex.

1014, p.9-10.)



information” as disclosed in Berger. The selection in Berger activates a URL to

retrieve the message content, which as discussed, is a functionality the mobile phone

in Wren already has. (Wren, ¶0011 (“When the message is received, an end-user

can click on … the URI to play the video and audio.”), Abstract, Claim 7.)

                                        -49-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 58 of 80 Page ID
                                  #:6447
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
                   Dependent Claim 4: “A computer-implemented method
                   according to claim 1, wherein the recipient user device is a
                   device selected from the group consisting of a personal
                   computer, a workstation computer, a server computer, a
                   laptop computer, a handheld device, a mobile telephone, a
                   personal digital assistant, and any combinations thereof.”

      As explained for claim 1, Wren discloses a recipient user device in the form

of at least a mobile phone. (Wren, ¶¶0008, 0009, 0004, 0022 (“FIG. 9 is an

illustration of the end-user experience receiving the one-touch message with a

compatible mobile phone ….”).)

                   Dependent Claim 5: “A computer-implemented method
                   according to claim 1, wherein the media component includes
                   information selected from the group consisting of an image,
                   video, audio, and any combinations thereof.”

      As explained for claim 1, Wren discloses that the media component includes

at least video and audio information. (Wren, ¶0008 (“[M]ovie messages containing

video and audio ….”); see also id., Fig. 9B.)

      C.     Ground 2: Obviousness Over Wren, Berger, and Hanna

                   Dependent Claim 9: “A computer-implemented method
                   according to claim 1, wherein the header information and the
                   message content are received at the recipient user device via
                   a network, wherein the header information and the message
                   content are communicated over the network separately.”
      As explained for claim 1, the recipient device receives the header information

(Figure 9A) and movie message content (Figure 9B) over a network. (E.g., Wren,

¶0031-32.) Wren therefore discloses that “header information and the message


                                        -50-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 59 of 80 Page ID
                                  #:6448
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
content are received at the recipient device via a network,” as claimed. In some

instances, the movie message in Wren is transmitted from the sending device as a

file attachment to an email message. (E.g., Wren, ¶¶0002 (“[T]he invention relates

to multimedia devices conditionally sending audiovisual messages that are

automatically addressed to recipients based on one-touch activation and contain an

attachment with the video and audio recording ….”), 0025 (“Sending transmits the

message to a recipient as either a fully contained message with the movie attached

….”), Abstract.) The email containing the video attachment is then received by a

server. (Wren, ¶0029 (“Once composition is complete, the method will attach the

complete video and audio message …, assemble and send a message using an

interoperable protocol such as the IETF e-mail protocols of the receiving

server,….”).)

      But Wren does not disclose the detailed mechanics of how the movie message,

including the header information and video content, is transmitted from the server

to the recipient’s mobile phone. This Petition thus cites to Berger and Hanna to

show that “the header information and the message content are communicated

over the network separately.”

      As discussed in Part VI.A.2(a), Hanna discloses a system in which a server

receives from a sending device an email message containing a file attachment, and

replaces the file attachment in the email with a URL.       (Hanna, 2:3-5 (“One

                                      -51-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 60 of 80 Page ID
                                  #:6449
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
embodiment of the present invention provides a system that replaces an attachment

to an email message with a reference to a location where the attachment is stored.”),

2:55-57 (“[T]he reference specifying the location of the attachment includes a

uniform resource locator (URL).”), 5:1-12, 5:26-28.) The modified email message

is then transmitted to the recipients. (Hanna, 5:39-40.)

      Hanna explains how the message recipient can retrieve the original attachment

using the URL:

      Upon receiving modified email message 202 including URL 206 (step
      312), recipient 114 uses URL 206 to retrieve attachment 204 from file
      server 111 (step 314). This may involve allowing a user to explicitly
      request attachment 204 by clicking on URL 206.
      In order to receive attachment 204, recipient 114 may have to be
      authenticated to file server 111. This can be accomplished using any of
      a number of authentication mechanisms, such as a password, a shared
      secret, public key cryptography and/or digital certificates.

(Hanna, 5:57-66.)

      As discussed previously, Berger teaches that a URL to the message content

can be embedded in the header information sent from the server to the recipient

device, such that upon user selection of the displayed header information, the URL

is activated to retrieve the corresponding message content. (Berger, ¶¶0053-57,

0081 (“Various platforms for embedding of the locators can be used.”).) Berger

makes clear that the URL itself need not be displayed. (Berger, Fig. 4 (showing a
                                        -52-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 61 of 80 Page ID
                                  #:6450
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
message list with no displayed URL), Fig. 5 (showing the code underlying the

displayed text, which includes the embedded URL).)

      The combination of Wren with Berger and Hanna thus fully discloses and

renders obvious the requirement that “the header information and the message

content are communicated over the network separately.” (Chatterjee, ¶105.)

Under this combination, the header information in Wren (such as the sender name

and date/time shown in Figure 9A) is sent separately from the message content (the

movie message shown in Figure 9B). This is because a message is initially sent from

the server to the recipient device that does not include an attachment containing the

movie message content – that message instead includes only the header information

and a URL as disclosed in Berger and Hanna, the URL identifying the location of

the movie message content on a server. The recipient’s mobile phone can later

retrieve the movie message content (as shown in Figure 9B of Wren) from the server

using the URL in a separate transmission according to the techniques of Berger and

Hanna. Under this scenario, therefore, the header information is communicated

separately from the movie message content.

      Petitioner anticipates that the Patent Owner may attempt to argue that the

communication of header information under this combination somehow also

includes message content, but any such argument is easily refuted. Because this

Petition cites Figures 9A and 9B in Wren for the claimed “electronic message,” the

                                        -53-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 62 of 80 Page ID
                                  #:6451
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
“message content including a media component” under the proposed combination

contains only the video message content shown in Figure 9B, with no additional

user-provided text or other content. (Wren, Fig. 9B (showing only video content).)

As discussed, Wren refers to the movie message shown in Figure 9B as a “one-

touch” message that the sender can send to a recipient without additional input such

as text. (Wren, ¶¶0022, 0032.) For example, the sender can simply select a recipient

from an address book to have a movie message recorded and sent, without any

further input. (Wren, ¶¶0028, (“This one-touch procedure is invoked from a hard or

soft button while viewing an address-book entry, from a menu for initiating the

recording and sending of a movie message or from a voice or video call screen to

record and send a movie message simultaneously with the call.”), 0029 (“The Send

option will auto-compose the message based on parameters submitted to the method

from the point of initiation.”), Claim 2.) As such, there can be no argument that the

initial message delivered from the server to the recipient user device may include

some kind of non-video “message content.”

      The Patent Owner may alternatively attempt to argue that the URL contained

in the initial message to the recipient, under this combination, forms some part of

the “message content” as claimed. Although this initial message does include a

URL inserted by the server (as taught by Hanna), the URL is merely a pointer to the

movie message content, and thus not part of the claimed “message content” itself.

                                        -54-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 63 of 80 Page ID
                                  #:6452
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
That the URL is not part of the “message content,” in the context of video messaging

of Wren, is confirmed by the fact that while Wren contemplates embedding a URI

into the email body as a way to deliver message content (Wren, e.g., ¶0011), that

URI is nowhere to be found in the figures showing the display of movie messages

to the recipient. (Wren, Figs. 9A, 9B, 9C.) As noted, Berger teaches how URLs can

be associated with displayed elements (e.g., the “Play” button in Figure 9A of Wren),

but not displayed themselves. (Berger, Figs. 4, 5.) Moreover, under the proposed

combination in Ground 2, the URL does not even exist at the time the movie message

in Wren (“electronic message”) is transmitted from the sending device. Rather, the

URL is generated (based on the movie message content) only after the claimed

“electronic message” has been received by the server, thus further confirming that

the URL should not be mapped as part of the claimed “message content.” (E.g.,

Hanna, 2:3-5 (“One embodiment of the present invention provides a system that

replaces an attachment to an email message with a reference to a location where the

attachment is stored.”).)

      Finally, the mapping of the “separate” communication limitation using a

URL sent with the header information is consistent with the ’886 specification. The

’886 specification discloses an embodiment where a pointer to the message content

(in the form of a “message ID” or “sequence number”) is sent with the header

information to the recipient device. (’886, 15:9-20 (“[C]omputer 320 requests a

                                        -55-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 64 of 80 Page ID
                                  #:6453
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
message content for a selected electronic message (e.g., electronic message 330 via

header information 1015) from server 310. In response to this action, server 310 may

associate a message ID from the selected header information and communicate

the message content having the corresponding message ID to computer 320.

Alternatively, where a sequence number is utilized for each electronic message,

server 310 associates the sequence number of the selected electronic message with

a corresponding message content and communicates the message content to

computer 320.”).) That pointer, like the URL in Petitioner’s combination, is then

used to retrieve the message content in a separate communication. (Id.) The ’886

patent itself thus confirms that the claimed “separate” communication can be

implemented by sending a pointer (such as a URL) with the header information.

(Chatterjee, ¶108.)

      Rationale and Motivation to Combine: It would have been obvious to

combine Wren with Berger and Hanna in the manner described above, and a person

of ordinary skill would have had many motivations to make such a combination.

(Chatterjee, ¶¶109-120.) The rationale and motivation to combine Wren with Berger

has been discussed above, and applies equally here.

      Moreover, as discussed previously, Wren already discloses an alternative to

the attachment technique in which a URI is embedded into an email message

identifying the network location of the movie message content (Wren, e.g., ¶0029),

                                       -56-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 65 of 80 Page ID
                                  #:6454
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
thus confirming that the recipient mobile phone has a built-in ability to retrieve video

message content using a URL, according to the teachings of Berger and Hanna. As

further discussed, Berger similarly discloses accessing message content on the

recipient device using a URL. (Berger, e.g., ¶¶0050, 0056, 0057, 0071.) And Hanna,

like Berger, discloses that the URL can include an identification of the file to be

retrieved.   (Hanna, 5:41-45.)    Accordingly, one of ordinary skill would have

regarded Wren, Berger, and Hanna as closely analogous references in the same field

of electronic messaging that use similar techniques for delivering content. A person

of ordinary skill would have thus found the incorporation of Hanna, which describes

delivery of content to the recipient via a URL in more detail, to be technologically

straightforward, and a person of ordinary skill would have had every expectation of

success. Indeed, the synergistic and complementary nature of the systems disclosed

in Hanna, Wren, and Berger would have provided a motivation to combine.

(Chatterjee, ¶110.)

      Moreover, as discussed above with respect to Berger, one of ordinary skill

would have recognized that a URL-based delivery technique would have provided

significant advantages to a movie messaging system such as Wren, including the

ability to optimize the delivery of message content based on the capabilities of the

recipient device. (Chatterjee, ¶111.) Those motivations apply equally to the further

combination with Hanna.

                                         -57-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 66 of 80 Page ID
                                  #:6455
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      Hanna provides additional express motivations to combine. Hanna explains

that its technique of replacing an email attachment with a URL prior to delivery

provides superior message tracking because the system can log the recipient’s

request to retrieve the message content stored on the server, thus providing proof of

receipt. (Hanna, 6:1-5 (“One of the advantages of the above-described embodiment

is that it can provide better proof of receipt of a file. Proof of receipt is rarely

provided for email messages. By forcing recipient 114 to log onto file server 111 to

receive attachment 204, proof of receipt can be obtained.”).) The ability to track

recipient access to the message content, in turn, benefits the server’s storage and

retention of those files. (Chatterjee, ¶112.) For example, based on tracking intended

recipients’ access of the file, the server could delete the file (and thus conserve

storage space) after all of the intended recipients have successfully retrieved it.

(Hanna, 6:15-22 (“Eventually, the system deletes attachment 204 from file server

111…. It can take place after receiving a notification that all recipients of the email

message have retrieved the attachment.”).)

      Wren also explains that a URL technique such as Hanna’s allows the video

message content to be streamed to the recipient device. (Chatterjee, ¶¶113-14.) It

was well-known to persons of ordinary skill that streaming video content to a

recipient had significant advantages over transmitting the complete video file to the

recipient for playback, such as through an email attachment. (Id.)

                                         -58-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 67 of 80 Page ID
                                  #:6456
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      Thus, as explained at length, the URL delivery technique disclosed in Berger

and Hanna would have provided ample benefits in the form of optimized delivery

based on recipient device capabilities, superior tracking of message content retrieval,

and streaming for playback. Moreover, as explained below, one of ordinary skill

would have appreciated that the URL-based delivery technique is further preferable

due to limitations associated with the delivery of emails with embedded attachments.

(Chatterjee, ¶¶115-120.)

      Without a URL-based delivery technique, the entire video and audio content

in Wren would be attached to the email message itself. (Wren, ¶¶0029 (“Once

composition is complete, the method will attach the complete video and audio

message or insert a URI that refers to the originating network location source for the

video and audio stream ….”), 0031.) That content would then be transmitted over

the network to the recipient’s device when the message is delivered – regardless of

whether the recipient has any interest in viewing the video and audio content. This

consumption of network bandwidth is exacerbated by the fact that video and audio

content generally consumes much more data than text and other types of data.

(Chatterjee, ¶116.)

      Wren itself echoes these concerns. While recognizing that “referencing movie

messages with a URI is not always the ideal end-user experience,” Wren makes clear

that attaching “large message files” is simply “not practical for an end-user” with

                                         -59-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 68 of 80 Page ID
                                  #:6457
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
even “dialup speeds” “given the resources consumed by the device to transport the

large message. For example, the end-user will not have access to other Internet

services or the quality of the active voice call will degrade as the device attempts to

multitask as larger message transport and high-quality voice call over a long period

of time.” (Wren, ¶0006.) One of ordinary skill would have appreciated that these

concerns apply equally to sending and recipient mobile devices. (Chatterjee, ¶117.)

      Hanna describes even more potential drawbacks to delivering an email with

an attachment to the recipient:

      (1) Attachments can create a burden for an email system. If an email
      message with a large attachment is sent to a large number of people (for
      example a baby picture sent to all 30,000 people in a company), the
      process of sending the attachment will take up a large amount of
      network bandwidth. Also, storing the attachment in a large number of
      mailboxes will take up a large amount of storage space. Furthermore,
      messages containing attachments may persist in mailboxes for a large
      period of time because people are not always diligent about reading and
      deleting email messages. (2) A user may accidentally forward an
      attachment. This is particularly a problem if the attachment contains
      confidential information that was not intended to be forwarded. (3) It is
      hard to control access to an attached file because anyone who receives
      a copy of the file can do anything they want with it.

(Hanna, 1:29-44.)

      Replacing the attached video file in Wren with a URL at the server, as

                                         -60-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 69 of 80 Page ID
                                  #:6458
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
disclosed in Hanna, would thus remedy the drawbacks discussed above. (Chatterjee,

¶119.) Because a URL typically consumes only a handful of characters – whereas

video and audio content can be quite large – the email message transmitted to the

recipient could have consumed little network bandwidth. These savings would have

been further multiplied if the email message had to be passed through a number of

computers on the Internet on its way to the recipient. And once the email message

was received, the underlying video and audio content would only have been

transmitted to the recipient device on demand when the recipient needs it, i.e., when

the recipient chooses to play the movie message content through the URL. (Id.)

      These advantages would have been well-understood to a person of ordinary

skill. (Chatterjee, ¶120.) Network bandwidth is a valuable and often scarce resource

in a networked computing system. The URL delivery technique in Hanna would

have enabled the system to conserve those resources, thus providing a compelling

motivation to adapt it to Wren. (Id.)

      Accordingly, in light of the motivations discussed above, it would have been

obvious to combine Wren with Berger and Hanna, resulting in a system in which

“the header information and the message content are received at the recipient

user device via a network, wherein the header information and the message

content are communicated over the network separately.”



                                        -61-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 70 of 80 Page ID
                                  #:6459
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
                   Dependent Claim 10: “A computer-implemented method
                   according to claim 1, wherein message content is received
                   from a server computer and the method further comprises
                   deleting the message content including the media component
                   from the server computer.”
      The combination of Wren, Berger, and Hanna satisfies the limitation

“wherein message content is received from a server computer” for the same

reasons previously discussed for claim 9. As explained, the movie message content

in Wren (the “message content including the media component”) is received by

the recipient device from a server computer using a URL. (E.g., Hanna, 5:57-59.)

Wren, Berger, and Hanna thus disclose and render obvious that “message content

is received from a server computer.”

      Claim 10 goes on to recite the step of “deleting the message content

including the media component from the server computer,” and this is also

disclosed by Hanna. Hanna explains that the file attachment (which contains the

“message content including the media component” under the combination with

Wren) can be deleted from the server in a number of ways. For example:

      Eventually, the system deletes attachment 204 from file server 111.
      This deletion process can take place in a number of different ways. It
      can take place automatically after an expiration of a time period. It can
      take place after sending a notification to recipients of the email message
      that the attachment will be deleted. It can take place after receiving a
      notification that all recipients of the email message have retrieved the
      attachment. It can take place after receiving a notification that all
                                        -62-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 71 of 80 Page ID
                                  #:6460
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
         recipients of the email message have deleted the email message. It can
         take place after receiving a command from a sender of the email
         message to delete the attachment (perhaps after some nagging).

(Hanna, 6:15-26.) Hanna thus satisfies “deleting the message content including

the media component from the server computer.”

         This Petition provided a full explanation of the motivations to combine with

Hanna in the discussion of claim 9, which apply equally to claim 10. As an

additional motivation, one of ordinary skill would have been motivated to adapt

Hanna’s deletion teachings in order to conserve storage space on the server. One of

ordinary skill would have understood that the content of movie messages in Wren

can consume a considerable amount of space on the server, and thus, that content

should be removed when appropriate in order to conserve storage space. (Chatterjee,

¶125.)

                     Dependent Claim 11: “A computer-implemented method
                     according to claim 10, wherein said deleting the message
                     content including the media component from the server
                     computer occurs after said providing a second display.”

         As explained for claim 10, Hanna discloses that the message content can be

deleted in a number of situations. Under one scenario, the deletion “can take place

after receiving a notification that all recipients of the email message have retrieved

the attachment.” (Hanna, 6:20-22.) As noted, Hanna discloses the ability to track

recipient access of the content stored at the server. (Hanna, 6:1-5.) Under the

                                         -63-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 72 of 80 Page ID
                                  #:6461
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
combination of Hanna with Wren and Berger, therefore, this form of deletion

satisfies deletion of the message content “after said providing a second display.”

      This is because the “second display” in Wren, shown in Figure 9B below,

displays the movie message content retrieved from the server:




(Wren, Figs. 9A, 9B.) As noted previously, Figure 9B (the “second display”) shows

the movie message being played in response to the recipient pressing the “Play”

button from Figure 9A. (Wren, ¶0032.) Under the straightforward combination of

Wren, Berger, and Hanna, pressing the “Play” button on Figure 9A would activate

the URL and retrieve the movie message content, resulting in the video and audio

data being presented through the “second display” of Figure 9B.

      As noted, Hanna discloses that the deletion of the content at the server “can

take place after receiving a notification that all recipients of the email message have

retrieved the attachment.” (Hanna, 6:20-22.) That notification would occur after

the recipient in Wren has retrieved the movie message content for display through


                                         -64-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 73 of 80 Page ID
                                  #:6462
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
the interface in Figure 9B (the “second display”). (Chatterjee, ¶128.) Under the

combination of Wren, Berger, and Hanna, therefore, the message content including

the media component is deleted from the server computer “after said providing a

second display.” The rationale and motivation to combine Wren, Berger and Hanna

is provided in the discussion of claims 9 and 10 above, and applies here.

      D.    Ground 3: Obviousness Over Wren in view of Berger and Thorne

                   Dependent Claim 13: “A computer-implemented method
                   according to claim 1, further comprising deleting the
                   message content including the media component at a
                   predetermined amount of time after being displayed such
                   that after the second display is terminated from view, the
                   message content including the media component is no longer
                   available to the recipient user.”

      As explained, claim 1 is rendered obvious by Wren and Berger.            The

additional limitations of dependent claim 13 are obvious in further view of Thorne.

      Thorne describes a number of techniques for restricting access to electronic

messages. For example, Thorne discloses two separate constraints that can be

applied to an electronic message: (1) a “maximum display time” that limits how long

the message can be viewed by the recipient before the message display is

automatically closed, and (2) a maximum number of times the message can be

viewed before it is automatically deleted from the system. With respect to the

maximum display time constraint, Thorne discloses:

      At 546 the E-Mail message is opened and the text displayed. The

                                        -65-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 74 of 80 Page ID
                                  #:6463
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
      opening of the display starts a timer count, and at 548 this is observed
      to determine whether the maximum display time has been exceeded.
      This feature is provided in order to insure that a user does not bring the
      message up and leave it displayed for hours. At the passage of the
      specified display time, the application displays a “Display Time
      Exceeded” message, and processing to close the message is initiated.
      These steps are shown at 550 and 552. The message display is then
      closed as if the user had issued a close command.

(Thorne, 10:35-45.)

      After the message display is closed, the system deletes the message if the

maximum number of times it can be viewed has been reached:

      In due time the display is discontinued, either upon expiration of the
      maximum display time or pursuant to command of the user. At 560 the
      message read times counter is incremented. A determination as to
      whether or not the times read or displayed has exceeded the specified
      maximum is made at 562. If this does occur the message is deleted and
      purged. Notification is sent to the user and the sender. These steps are
      shown at 564.

(Thorne, 11:5-12.) Thus, if the maximum number of read times was set as “one,”

the message would be deleted and purged after it was first viewed by the recipient.

Thorne makes clear that deletion can occur at both the receiving client device and

the server. (Thorne, 8:62-63 (“If the servers are compatible, e.g., employ an

automatic delete capability, then the message is transmitted.”), 9:25-28 (“In the

                                        -66-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 75 of 80 Page ID
                                  #:6464
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
network described as exemplary of the preferred embodiment, control may be

exercised over all access and elements, such as, the servers and all clients.”), 11:60-

62 (“[I]t may be desirable to limit time consuming purge routines in servers to a

greater extent than in client computers.”).)

      Thorne therefore discloses “deleting the message content including the

media component at a predetermined amount of time after being displayed

such that after the second display is terminated from view.” The system in

Thorne, as shown, can limit viewing of an electronic message based on a maximum

display time (“a predetermined amount of time after being displayed”) before the

display automatically closes. (Thorne, 10:35-45.) The system then deletes and

purges the message if the system has reached the maximum number of reads for that

message. (Thorne, 11:5-12.) It would have been obvious that the maximum number

of reads could have been set to one. (Chatterjee, ¶132.) Setting the maximum

number of reads to “one” would have required no more than choosing from a finite

number of known and practical limits. (Id.) And after the message has been deleted

and purged, “the message content including the media component is no longer

available to the recipient user.”

      Rationale and Motivation to Combine: It would have been obvious to

combine Wren and Berger with Thorne, with no change in their respective functions,

predictably resulting in the movie messaging system of Wren that displays the

                                         -67-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 76 of 80 Page ID
                                  #:6465
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
received movie message content for only a predetermined amount of time, and

thereafter, closes the message display and deletes the message, as described in

Thorne. (Thorne, 10:35-45, 11:5-12.) A person of ordinary skill would have been

motivated to make this combination. (Chatterjee, ¶¶133-136)

      One of ordinary skill would have been motivated to adapt the techniques of

Thorne to improve the confidentiality of movie messages received using the system

of Wren. Thorne itself recognizes existing needs for managing and protecting the

confidentiality of email communications. (Thorne, 2:45-47.) “Those needs include

capabilities to control not only the circulation of messages or electronic documents

by the originator, but also the usage of the documents by the recipient for further

dissemination and storage.” (Thorne, 2:47-51.) One of ordinary skill would have

been motivated to adapt the teachings of Thorne to regulate the display of the movie

message by the recipient, thus improving the security and confidentiality of the

received movie message. (See Thorne, 1:4-8 (“This invention relates in general to

methods and systems for managing the security of electronic documents stored in an

interactive information handling system, and more particularly relates to the

controlling of the confidentiality of electronic mail communications over

networks.”).)

      With respect to the maximum display time feature, Thorne provides an

express motivation to combine by explaining that the feature “insure[s] that a user

                                       -68-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 77 of 80 Page ID
                                  #:6466
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
does not bring the message up and leave it displayed for hours.” (Thorne, 10:38-

40.) This reduces the possibility that the content of a message can be seen or

intercepted by an eavesdropper, and overall, would have improved the security of

the movie message displayed in Wren. (Chatterjee, ¶135.)

      One of ordinary skill would have perceived no technological obstacle to this

combination.    (Chatterjee, ¶136.)    Although one embodiment in Thorne uses

computers connected over a Local Area Network (LAN) in a business environment,

this Petition cites Thorne for its more basic security techniques that are applicable

to any electronic messaging context. Thorne itself explains that the maximum

display time and maximum number of reads can be provided through any type of

client or server system. (Thorne, 6:33-45 (“All processor agents, including all

servers and client computers, are provided with and run an E-Mail application which

provides the following functions … 7. Specification of number of readings

enabled… 9. Specification of display time.”); see also id., 9:25-28 (“In the network

described as exemplary of the preferred embodiment, control may be exercised over

all access and elements, such as, the servers and all clients.”).) A person of ordinary

skill would have recognized that the mobile device in Wren is one example of a

“processor agent” or “client computer” to which the message security techniques of

Thorne could be applied. (Chatterjee, ¶136.) One of ordinary skill would have

further appreciated that Thorne’s security restrictions relied upon in this Petition are

                                         -69-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 78 of 80 Page ID
                                  #:6467
Petition for Inter Partes Review of
U.S. Patent No. 9,306,886 B2
agnostic to the underlying system architecture, and thus, could have been deployed

on any messaging client (including mobile devices) and/or server. (Id.)

VII. CONCLUSION

      Petitioner respectfully requests institution on claims 1, 4, 5, 9-11, and 13.




 Dated: December 26, 2017                                Respectfully submitted,

 COOLEY LLP
 ATTN: Patent Group
                                                By:      /Heidi L. Keefe/
 1299 Pennsylvania Avenue NW
                                                         Heidi L. Keefe
 Suite 700
                                                         Reg. No. 40,673
 Washington, DC 20004
                                                         Counsel for Petitioner
 Tel: (650) 843-5001
 Fax: (650) 849-7400




                                        -70-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 79 of 80 Page ID
                                  #:6468


         CERTIFICATE OF COMPLIANCE WITH WORD COUNT

       Pursuant to 37 C.F.R. § 42.24(d), I certify that this petition complies with the
type-volume limits of 37 C.F.R. § 42.24(a)(1)(i) because it contains 13,961 words,
according to the word-processing system used to prepare this petition, excluding the
parts of this petition that are exempted by 37 C.F.R. § 42.24(a) (including the table
of contents, a table of authorities, mandatory notices, a certificate of service or this
certificate word count, appendix of exhibits, and claim listings).


 DATED: December 26, 2017

 COOLEY LLP                                  / Heidi L. Keefe /
 ATTN: Patent Docketing                      Heidi L. Keefe
 1299 Pennsylvania Avenue NW                 Reg. No. 40,673
 Suite 700
 Washington, D.C. 20004
 Tel: (650) 843-5001
 Fax: (650) 849-7400




                                         -71-
Case 2:17-cv-00220-MLH-KS Document 179-3 Filed 11/12/19 Page 80 of 80 Page ID
                                  #:6469


                         CERTIFICATE OF SERVICE

        I hereby certify, pursuant to 37 C.F.R. Sections 42.6 and 42.105, that a
 complete copy of the attached PETITION FOR INTER PARTES REVIEW OF
 U.S. PATENT NO. 9,306,886, including all exhibits (Nos. 1001-1014) and related
 documents, are being served via Federal Express on the 26th day of December,
 2017, the same day as the filing of the above-identified document in the United
 States Patent and Trademark Office/Patent Trial and Appeal Board, upon the Patent
 Owner by serving the correspondence address of record with the USPTO as
 follows:

        Birch Tree IP Law & Strategy PLLC
        370 Farrell Street, Suite 423
        South Burlington, VT 05403

and upon counsel of record for the Patent Owner in the litigation pending before
the U.S. District Court for the Central District of California entitled Vaporstream,
Inc. v. Snap Inc. d/b/a Snapchat, Inc., Case No. 2:17-cv-00220-MLH-KS (C.D.
Cal.) as follows:

      Davida Brook
      Meng Xi
      Susman Godfrey LLP
      1901 Avenue of the Stars, Suite 950
      Los Angeles, CA 90067

      Robert Rivera, Jr.
      Joseph S. Grinstein
      Susman Godfrey LLP
      1000 Louisiana, Suite 5100
      Houston, TX 77002-5096

DATED: December 26, 2017                            / Heidi L. Keefe /
                                                    Heidi L. Keefe
                                                    Reg. No. 40,673
COOLEY LLP
ATTN: Patent Docketing
1299 Pennsylvania Ave. NW, Suite 700
Washington, D.C. 20004
Tel: (650) 843-5001; Fax: (650) 849-7400
                                        -72-
